Citation Nr: 1519247	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-12 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The occupational and social impairment from the Veteran's service-connected PTSD most nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

The appeal arises from a disagreement with an initial rating decision in August 2012, which granted service-connection for PTSD at 30 percent disabling.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A PTSD Disability Benefits Questionnaire (DBQ) was conducted in May 2012.  38 C.F.R. § 3.159(4).  At the PTSD DBQ the examiner reviewed the Veteran's complaints, medical history, conducted a mental examination, and gave a diagnosis.  Since the examination includes sufficient detail as to the current severity of the Veteran's PTSD, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Legal Criteria & Analysis

The Veteran has been assigned a 30 percent evaluation for PTSD effective June 2011.  The Veteran seeks an increased initial evaluation.  Based on the Veteran's Notice of Disagreement received in December 2012, the Veteran stated that he sought a 50 percent evaluation.  Thus, the Board finds that the Veteran has limited the scope of his appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993) (explaining that, although a claimant is generally presumed to be seeking the maximum benefit allowed by law or regulation, a claimant may "limit a claim or appeal to the issue of entitlement to a particular rating which is less than the maximum benefit allowed by law").

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

Although GAF is important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The Veteran's Service Treatment Records (STR) are devoid of any complaints or treatment for a psychological disability.  The Veteran stated in his claim for PTSD that his PTSD disability began in 1968, and that he received treatment for his PTSD at the VAMC.  In September 2010 the Veteran reported to VA medical staff that he had frightening dreams/nightmares, he frequently awoke during the night, had night sweats, and that he self-medicates with alcohol.  The Veteran endorsed depression, denied hopelessness, and had no suicidal ideation.  The Veteran's social history showed that he was married, and retired as a construction worker.  In a review of systems the Veteran denied fatigue, and stated that he felt a little bit depressed on some days.  

In October 2010 the Veteran had a follow up for his PTSD.  The Veteran stated that he felt as if he struggled with PTSD since returning from Vietnam, but that it had gotten worse after his children have left the house, and with his working less and retirement.  The Veteran's wife reported that the Veteran has been grouchier over the past several years and that he was unable to tolerate his usual activities such as going to church.  The Veteran's wife noticed an increase in the frequency of the Veteran's nightmares.  In review of the Veteran's psychiatric symptoms the Veteran's depressive symptoms showed depressed mood, difficulty falling asleep, difficulty staying asleep, irritability, isolation, and social withdrawal.  The Veteran's manic symptoms showed elevated mood, racing thoughts, decreased need for sleep, and increased energy.  The Veteran's anxiety symptoms showed restlessness, feelings of being on edge, irritability, muscle tension, sleep disturbance, and an inability to relax.  The Veteran's PTSD symptoms showed, frequent nightmares (at least four times per week), dreams about his experiences in Vietnam, recurrent intrusive thoughts, physiological reactivity to reminders of the trauma, avoidance of the trauma, feelings of detachment from others, restricted range of emotions, difficulty sleeping, irritability, hypervigilance, and exaggerated startle response.  The Veteran denied psychotic symptoms, and did not exhibit disorganized or unpredictable behavior.  The Veteran denied cognitive symptoms including forgetfulness, losing track of time, getting lost, and difficulty with managing money.  The Veteran also denied experiencing panic attacks.  The Veteran stated that he retired from construction work, and as a hobby rides horses.  The Veteran was cooperative and polite, with goal directed thought processes.  The Veteran did not experience delusions or hallucinations.  The Veteran had normal cognition, insight, and judgment.  The Veteran was assessed with a GAF of 60.           

In January 2011 the Veteran stated that things were mostly the same since his last visit.  The Veteran noted that he continued to have nightmares about four times a week, continued to avoid large crowds, and stated that he had increased irritability with his wife.  The Veteran did not exhibit suicidal or homicidal ideation, or mania.  The Veteran denied having a depressed mood, and stated that he continued to enjoy riding horses.  In February 2011 the Veteran stated that he had continued dreams and nightmares of Vietnam.  The Veteran's goal was to decrease his nightmares and depression.  The Veteran's strengths were identified as stable housing, income which meets the basic needs, long term happy marriage, has hobbies he enjoys, has a few friends that he interacts with, has a close relationship with his family, and a strong faith in religion.  The Veteran was given a treatment plan for his PTSD, which included his increase in coping skills, reduction in PTSD symptoms, and an overall increase in quality of life.  

In March 2011 the Veteran had chief complaints of PTSD and depressive disorder.  The Veteran presented in a calm and cooperative manner.  The Veteran was prescribed Citalopram for his depression.  The Veteran stated that he was unable to notice an improvement, though stated that his symptoms had not gotten worse.  The Veteran's symptoms did not show any change from prior VA treatments.  Records from May 2012 show that the Veteran's chief complaint was his history of PTSD and depressive disorder.  The Veteran presented in an upbeat and engaging manner as he reported that he currently did not take any medications for his PSTD and depression and was done relatively well nonetheless.  The Veteran showed normal affect, mood, thought process, association, judgment, insight, orientation, attention/concentration and memory.  The Veteran denied having hallucinations, delusions, homicidal or suicidal ideation.

In May 2012 the Veteran underwent a PTSD DBQ.  The Veteran was assessed with a GAF of 85, and the examiner found that the Veteran's PTSD symptoms were not severe enough to either interfere with occupation and social functioning or to require continuous medication.  The examiner reviewed the Veteran's medical evidence, and VA claims file.  The Veteran reported that he began having psychological problems since leaving the military in 1968.  He first sought treatment in 2010 at the VA and he took medications for about four months.  He was meeting with a counselor about every three months.  He denied psychiatric hospitalization or homicidal or suicidal thoughts.  In review of DSM Criteria B the Veteran was found to have recurrent and distressing recollections of the event, recurrent dreams of the event, had flashbacks episodes, and intense psychological distress at exposure to cures that resemble the traumatic event.  The Veteran's Criteria C symptoms showed that the Veteran had persistent avoidance of stimuli associated with the trauma.  Specifically, the Vetera made efforts to avoid thoughts, feelings, conversations, activities, places or people that arouse recollections of the trauma.  The Veteran also showed markedly diminished interest or participation in activities.  In relation to Criteria D, the Veteran had difficulty falling or staying asleep, had irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The Veteran's PTSD symptoms manifested in depressed mood, suspiciousness, and chronic sleep impairment.  Other symptoms caused by the Veteran's PTSD was that he did not like being around other people, did not like crowds, and has trouble making new friends.  

The Veteran stated in his Appeal to Board of Veterans' Appeals (Form 9) received in March 2013 that he felt VA decided his case incorrectly because he has bad dreams/nightmares, is fearful of crowds, and unable to deal with noise.  

The Board has considered the aforementioned evidence and concludes that the 30 percent evaluation assigned for PTSD effective from June 2010 appropriately compensates the Veteran for the state of his social and occupational impairment due to his psychiatric disability.  Of the listed suggested symptoms for a 50 percent disability rating, the Veteran has not experienced: problems with his speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of memory, impairment of judgment or abstract thinking, or disturbances to his motivation.  The clinical evidence shows that the Veteran is functioning well in his family relations, rides horses as a hobby, and has a few friends who he interacts with.  Finally, the Board notes the determination that the Veteran's PTSD symptoms did not interfere with the Veteran's occupational or social functioning which was made by a VA examiner in May 2012.    

While true, that the Veteran has disturbances in mood with irritability, depressed mood, and has problems sleeping, these symptoms would not impact his potential occupational functioning to the degree of reduced reliability and reduced productivity.  The Veteran's social impairment during the appeal period shows that he is able to have positive personal relationship, with friends, family, and medical professionals, and he does not show difficulty in establishing and maintaining effective social relationships.  The Board notes that the Veteran stated that he has trouble making new friends, however he has not reported failure to maintain already established relationships.   At times it may be difficult for the Veteran to engage in social relationships, though the overall disability picture shows that he does have the ability to have functioning social relationships.  The Veteran's most recent symptoms shown in VA records from May 2012 show an upbeat individual who does not need medication for his PTSD symptoms.  Furthermore, the Veteran's continued reports of sleep impairment, is symptomatology specifically contemplated in the 30 percent disability criteria.  The Veteran's depressed mood, hypervigilance, exaggerated startle response, suspiciousness, and problems with large crowds are also specifically contemplated in the 30 percent criteria.

The Veteran remains objectively capable of a level of social and occupational functioning that more closely approximates the criteria for a 30 percent evaluation. The Board concludes that the Veteran's PTSD manifestations are insufficient in severity to produce the level of social and occupational impairment contemplated by a 50 percent evaluation.  Further, none of the criteria for a 70 percent or 100 percent rating were demonstrated, nor could one conclude that existing psychiatric symptoms would have been best approximated by a 70 percent or 100 percent rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the manifestations of the Veteran's PTSD are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability is unusual or exceptional.  The Veteran complained of depressed mood, irritability, trouble sleeping, detachment, and avoidance of his trauma.  The schedular rating criteria adequately contemplates the degree of impairment caused by his PTSD and provides for a higher rating if the Veteran presented more severe symptoms or clinical findings.  In view of this, referral of this case for extraschedular consideration is not in order.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that he is retired.  The Veteran has not alleged, nor does the record indicate that the Veteran's PTSD impacted his ability to work, or led to his retirement.  Therefore, the Board finds that TDIU based on the Veteran's service-connected PTSD is not warranted

Therefore, in view of the foregoing, the Board finds that the overall disability picture presented by the objective medical evidence demonstrates that the psychiatric symptomatology attributable to the Veteran's PTSD does not meet or nearly approximate the criteria for a rating in excess of 30 percent.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent disabling for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


